DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 52 and 54-78 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II-VII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 22nd, 2022.
Claim Objections
Claim 41 is objected to because of the following informalities:  
Claim 41 recites “claim 1 ,” in line 1, but should recite “claim 1,”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 12, 21-23, 26-28, 41, 51, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a sound signal” in line 5. Claim 1 later recites “a sound signal” in line 7. It is unclear whether the “a sound signal” in line 7 is referring to the same “a sound signal” in line 5, or an entirely separate sound signal.
Claim 1 recites “cause the processor to detect physiological movement of a user” in lines 2-3. Sensors are traditionally used to detect data; therefore, it is unclear as to what this phrase entails or what the applicant intends to encompass through this limitation. 
Claim 1 recites “tone pair” in line 10. The limitation “tone pair” does not appear to be a term well-known in the art. Because the specification does not explicitly define “tone pair”, one of ordinary skill in the art would not be able to understand the meaning of the limitation or what the applicant intends to encompass through the term.
Claim 1 recites “wherein the sound signal comprises any of” in line 10. Further in line 10, Claim 1 recites “and” in line 10. These two terms conflict one another. Examiner cannot definitively ascertain whether this is an alternative limitation or both limitations are required.  The Examiner will interpret the claim as in the alternative.
Claim 12 recites “ a frame of slots…different slots” in lines 2-3. It is unclear whether these “slots” are referring to the “time slot(s)” disclosed in Claims 4, 8, and 21 or an entirely separate element.
Claim 21 recites “when dependent on claim 4” in lines 1-2. It is unclear as to what would dictate when the claim is or is not dependent on claim 4.
Claim 21 recites “a tone pair” in line 3. It is unclear whether this limitation is referring to the same “a tone pair” previously introduced in Claim 1, the “tone pairs” in Claim 4, or an entirely separate element.
Claim 41 recites “instructions to calibrate sound-based detection of body movement by an assessment” in line 3. It is unclear what element of the invention is completing the calibration or assessment. 
Claim 41 recites “body movement” in line 3. Claim 1 recites “physiological movement” in lines 2-3. It is unclear whether the “body movement” in Claim 41 is referring to the “physiological movement” previously introduced in Claim 1, or an entirely different type of movement.
Claim 41 recites “instructions to generate the sound signal” in line 5. It is unclear whether this step corresponds to the “producing…a sound signal”, which was previously introduced in Claim 1, lines 4-5, “sensing…a sound signal”, which was previously introduced in Claim 1, lines 6-7, “process[ing] the sensed sound signal” in line 8, “detect[ing] a breathing signal from the processed sound signal” in line 9, or to an entirely new step.
Claim 51 recites “an electronic processing device” in line 3. It is unclear whether the “electronic processing device” in Claim 51 is referring to the “electronic processing device” previously introduced in Claim 1, or an entirely different device.
Claim 53 recites “an electronic processing device” in lines 3-4. It is unclear whether the “electronic processing device” in Claim 51 is referring to the “electronic processing device” previously introduced in Claim 1, or an entirely different device.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 recites “the processor-readable medium of claim 1 when dependent on claim 4” in lines 1-2. It is unclear whether this claim is dependent on Claim 1 or Claim 4. For examining purposes, Examiner will treat Claim 21 as being dependent on Claim 4. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-9, 12, 21-23, 26-28, 41, 51, and 53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
instructions to control producing, via a speaker coupled to an electronic processing device, a sound signal in a vicinity that includes a user; 
instructions to control sensing, via a microphone coupled to the electronic processing device, a sound signal reflected from the user; 
instructions to process the sensed sound signal; and 
instructions to detect a breathing signal from the processed sound signal, wherein the sound signal comprises any of: (a) a tone pair forming a pulse, and (b) a repeated waveform with changing frequencies that form a triangular or a sinusoidal waveform.
Dependent Claim 21 recites:
a duration of a respective time slot of the frame is equal to one divided by a difference between frequencies of a tone pair.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of producing, sensing, processing, and detecting recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “process[ing] the sensed sound signal” for “a tone pair forming a pulse” in independent Claim 1 is completed by an equation utilized to compute a mathematical relationship in order to generate a pair of frequencies, see paragraph [0084] of the Specification. The steps of sound signal production and sound signal reflection are completed through multiple equations, see paragraphs [0094]-[0105] of the Specification. The step of “process[ing] the sensed sound signal” for “a repeated waveform with changing frequencies that form a triangular or a sinusoidal waveform” in Claim 1 is also accomplished by the implementation of multiple equations, see [0163]-[0166] of the Specification.
The claimed steps of producing, sensing, processing, and detecting can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for detection that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-4, 6-9, 12, 21-23, 26-28, 41, 51, and 53 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for producing, sensing, processing, and detecting merely invoke a computer as a tool.
The data-gathering step (sensing) does not add a meaningful limitation to the method as they are insignificant extra-solution activity.
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for producing, sensing, processing, and detecting.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to detect physiological movement.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for producing, sensing, processing, and detecting. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: processor, medium, memory, sensor, speaker, microphone.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0062]-[0065] and [0254]-[0259]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. producing, sensing, processing, and detecting) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and 
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9, 12, 22-23, 26-28, 51, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gollakota et al (WO 2016/093927 A2; cited by Applicant).
Regarding Claim 1, Gollakota discloses a processor-readable medium, having stored thereon processor-executable instructions which, when executed by a processor, cause the processor to detect physiological movement of a user ([0029]), the processor-executable instructions comprising:
instructions to control producing, via a speaker (first transducer 115 (e.g., a loudspeaker)) coupled to an electronic processing device (device 110), a sound signal (sound 105) in a vicinity that includes a user (subject’s body 102); 
instructions to control sensing, via a microphone (second transducer 116 (e.g., a microphone)) coupled to the electronic processing device, a sound signal reflected from the user (reflected sound 106 received from the subject’s body 102); 
instructions to process the sensed sound signal (computer-executable instructions; computer-implemented instructions; [0028-0030]); and 
instructions to detect a breathing signal from the processed sound signal ([0032, 0035]; Figure 3), wherein the sound signal comprises any of: (a) a tone pair forming a pulse, and (b) a repeated waveform with changing frequencies that form a triangular (Figure 5B depicts transmitted signals 550 that form a triangular waveform with changing frequencies) or a sinusoidal waveform.  

Regarding Claim 2, Gollakota discloses wherein the sound signal is in an inaudible sound range (sounds having frequencies greater than about 18 kHz are effectively inaudible for a typical adult human…the chirps sweep between two frequencies outside the human audible range (e.g., greater than about 20 kHz and less than about 48 kHz; [0040]).  

Regarding Claim 3, Gollakota discloses wherein the sound signal comprises the tone pair (first frequency, second frequency; [0040]) forming a pulse (the process 300 generates audio signals comprising pulse-modulated waveforms; [0040]).  

Regarding Claim 4, Gollakota discloses wherein the sound signal comprises a sequence of frames (predetermined time durations; [0016]), each frame comprising a series of tone pairs (The individual chirp signals linearly sweep from a first frequency less than 20 kHz (e.g., 10 kHz, 16 kHz, 18 kHz) to a second, higher frequency (e.g., 19 kHz, 20 kHz, 22 kHz, 30 kHz) over a predetermined time duration (e.g., 5ms, 10ms, 20ms, 30ms); [0016]), each tone pair being associated with a respective time slot within the frame (Examiner’s Note: the predetermined time durations would be equivalent to the sequence of frames, which would include the signal sweeping between the first frequency and the second frequency, which would be equivalent to the tone pairs. The time associated with the first frequency and the time associated with second frequency (which can be seen on the x-axis of the frequency graphs, see Figures 4B, 5B) would be equivalent to the respective time slot within the frame).

Regarding Claim 6, Gollakota discloses wherein the tone pair comprises a first frequency and a second frequency, and wherein the first frequency and the second frequency are orthogonal to each other (Examiner’s Note: The signals will linearly sweep from a first frequency to a second frequency. The first and second frequencies can be adjusted; therefore, the frequencies can be adjusted to be orthogonal to each other). 

Regarding Claim 7, Gollakota discloses wherein the series of tone pairs in a frame comprises a first tone pair and a second tone pair, wherein frequencies of a first tone pair are different from frequencies of a second tone pair (Examiner’s Note: According to the Applicant’s Specification, a “tone pair may include a first frequency and a second frequency. The first frequency and second frequency may be different” [0007]. Therefore, any two frequencies can make up a tone pair. The first tone pair can correspond to the first frequency less than 20 kHz (e.g., 10 kHz, 16 kHz, 18 kHz) and the second, higher frequency (e.g., 19 kHz, 20 kHz, 22 kHz, 30 kHz). The second tone pair can be any frequency that is between the linear sweeps of the chirp signals).  

Regarding Claim 9, Gollakota discloses wherein a time width of the frame varies (a predetermined time duration (e.g., 5 s, 10s, 30s, 60s, 5 minutes, 10 minutes); [0053]; T1, T2, T3, T4; [0061-0063]).

Regarding Claim 12, Gollakota discloses wherein a sequence of tone pairs of a frame of slots form a pattern of different frequencies (Examiner’s Note: According to the Applicant’s Specification, a “tone pair may include a first frequency and a second frequency. The first frequency and second frequency may be different” [0007]. Therefore, any two frequencies can make up a tone pair. The first tone pair can correspond to the first frequency less than 20 kHz (e.g., 10 kHz, 16 kHz, 18 kHz) and the second, higher frequency (e.g., 19 kHz, 20 kHz, 22 kHz, 30 kHz). The subsequent tone pairs can be any frequency that is between the linear sweeps of the chirp signals. Therefore, multiple patterns can be formed, depending on the frequencies that are chosen) with respect to different slots of the frame (a predetermined time duration (e.g., 5 s, 10s, 30s, 60s, 5 minutes, 10 minutes); [0053]; T1, T2, T3, T4; [0061-0063]; Examiner’s Note: T1, T2, T3, T4 are all different time slots with different durations).

Regarding Claim 22, Gollakota discloses wherein the sound signal comprises the repeated waveform with changing frequencies (the device 110 generates audio signals--including, for example, frequency modulated continuous wave (FMCW) audio signals--that sweep from a first frequency (e.g., about 18 kHz) to a second frequency (e.g., about 20 kHz); [0021]).  

Regarding Claim 23, Gollakota discloses wherein the repeated waveform is phase-continuous (the device 110 generates audio signals--including, for example, frequency modulated continuous wave (FMCW) audio signals--that sweep from a first frequency (e.g., about 18 kHz) to a second frequency (e.g., about 20 kHz); [0021]).

Regarding Claim 26, Gollakota discloses comprising instructions to vary one or more parameters of a form of the repeated waveform wherein the one or more parameters comprises any one or more of (a) a location of a peak in a repeated portion of the repeated waveform, (b) a slope of a ramp of a repeated portion of the repeated waveform, and (c) a frequency range of a repeated portion of the repeated waveform (Examiner’s Note: The signals will linearly sweep from a first frequency to a second frequency. The first and second frequencies can be adjusted; therefore, adjusting the frequencies would directly vary the location of the peak, the ramp slope, and the frequency range of the repeated waveform). 

Regarding Claim 27, Gollakota discloses wherein the repeated waveform with changing frequencies comprises the triangular waveform (Figure 5B depicts transmitted signals 550 that form a triangular waveform with changing frequencies).  

Regarding Claim 28, Gollakota discloses wherein the triangular waveform is a symmetric triangular waveform (Figure 5B depicts transmitted signals 550 that form a triangular waveform with changing frequencies; Examiner’s Note: The signals will linearly sweep from a first frequency to a second frequency. The first and second frequencies can be adjusted; therefore, a symmetrical triangular waveform can be achieved by adjusting the frequencies).  

Regarding Claim 51, Gollakota discloses a server with access to the processor-readable medium of claim 1, wherein the server is configured to receive requests for downloading the processor-executable instructions (aspects of the technology are described in the general context of computer-executable instructions, such as routines executed by a general-purpose computer….a processor 212 (e.g., one or more processors or distributed processing elements) is coupled to the memory 211 and configured to execute operations and/or instructions stored thereon; [0028-0030]) of the processor-readable medium to an electronic processing device over a network (A communication link 113 (e.g., an antenna) communicatively couples the device 110 to a communication network (e.g., the Internet, a cellular telecommunications network, a WiFi network; [0019]) ([0028-0030]).  

Regarding Claim 53, Gollakota discloses method of a server having access to the processor-readable medium of claim 1, the method comprising receiving, at the server, a request for downloading the processor-executable instructions of the processor-readable medium to an electronic processing device over a network (aspects of the technology are described in the general context of computer-executable instructions, such as routines executed by a general-purpose computer….a processor 212 (e.g., one or more processors or distributed processing elements) is coupled to the memory 211 and configured to execute operations and/or instructions stored thereon; [0028-0030]); and transmitting the processor-executable instructions to the electronic processing device in response to the request (aspects of the technology may be distributed over the Internet or over other networks (e.g. a Bluetooth network) on a propagated signal on a propagation medium (e.g., an electromagnetic wave(s), a sound wave) over a period of time; [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791